Citation Nr: 0605644	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
syndrome.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim of 
entitlement to service connection for sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record with regard to the 
veteran's claim of entitlement to service connection for 
obstructive sleep apnea syndrome discloses a need for further 
action prior to final appellate review.  The Board finds that 
appropriate statutory and regulatory notice has not been 
provided to the veteran in connection with his claim, and 
this procedural defect must be remedied prior to the 
continuation of this appeal.

In this regard, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the veteran was sent a letter dated in March 
2004 which stated that the RO was working on his claim for 
"an increase in service-connected disability compensation 
benefits for sleep apnea" (emphasis added).  This letter 
requested that the veteran submit evidence showing his 
"service-connected condition has gotten worse," and he was 
not informed of the evidence necessary to substantiate his 
service-connection claim for obstructive sleep apnea 
syndrome.  Thus, the Board finds that the March 2004 letter 
was inadequate for purposes of providing the veteran with 
appropriate notification with respect to his claim.  

In addition to the foregoing, the Board observes that the 
veteran submitted additional medical evidence in July 2005 in 
support of his claim.  Since this evidence was submitted 
subsequent to the case being certified to the Board, the 
AMC/RO has not had an opportunity to consider these records.  

In view of the above, this case is being returned to the RO 
via the AMC, and the VA will notify the veteran if further 
action on his part is required.  

Accordingly, this case is REMANDED for the following actions:

1.  As described above, the AMC should 
provide, with respect to the veteran's 
claim of entitlement to service 
connection for sleep apnea, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) 

2.  When the action requested has been 
completed, the case should be reviewed 
by the AMC on the basis of the 
additional evidence, including the 
evidence submitted by the veteran in 
July 2005.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

